Citation Nr: 0617812	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  02-09 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a toxic bowel disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from October 1989 to August 
1992

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2001 decision by the RO which 
denied service connection for toxic bowel disorder.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  A toxic bowel disorder was not present in service, and 
there is no competent evidence that the veteran has a toxic 
bowel disorder at present which is causally or etiologically 
related to, or aggravated by a service-connected disability.  


CONCLUSION OF LAW

The veteran does not have a toxic bowel disorder due to 
disease or injury which was incurred in or aggravated by 
service, or that is proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claims to be adjudicated herein below, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

In this case, a letter dated in September 2004, fully 
satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the letter was not sent 
prior to initial adjudication of the veteran's claim, this 
was not prejudicial to the veteran, since she was 
subsequently provided adequate notice, the claim was 
readjudicated, and supplemental statements of the case were 
promulgated in November 2004, May 2005, and December 2006.  
The veteran was notified of the evidence that was needed to 
substantiate her claim and that VA would assist her in 
obtaining evidence, but that it was ultimately her 
responsibility to give VA any evidence pertaining to her 
claim and to submit any evidence in her possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran's service medical records and 
all VA and private medical records identified by the veteran 
have been obtained and associated with the claims file.  
There is no indication in the record that any additional 
evidence relevant to the issue to be decided herein is 
available.  The veteran was also afforded a VA examination 
for the specific purpose of determining the nature and 
etiology of any identified bowel disorder.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate her claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed Cir. Apr 
5, 2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability (emphasis added) that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2005).  
Additionally, secondary service connection may be established 
for a disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 8 Vet. App. 374 (1995).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

Discussion & Analysis

The veteran contends that she has a toxic bowel disorder due 
to medications taken for her service-connected headaches and 
cervical spine disability.  

The favorable evidence of record includes a treatment report 
from a private chiropractor, dated in September 1999, showing 
that the veteran was administered two colonics for bowel 
cleansing to detox.  The diagnosis was toxic bowel disorder.  

VA medical records from 1999 to the present, including two VA 
examination reports in November 2000 and August 2002, show 
that the veteran complained of bloating and chronic 
constipation, with some improvement in her symptoms with a 
Fentanyl patch and stool softeners.  While there are 
conflicting opinions as to whether her constipation is caused 
or aggravated by the medications taken for her service-
connected disabilities or to her use of other narcotics, 
including anti-psychotic medications (see VA examination 
reports), there is no objective evidence of any identifiable 
bowel disability or any competent evidence of a toxic bowel 
disorder.  Other than some questionable tenderness in the 
right lower abdominal quadrant, all clinical findings on both 
VA examinations and outpatient records were essentially 
normal.  In addition, a colonoscopy and barium enema by VA in 
January 2001 revealed no abnormalities of the colon.  There 
was no evidence of obstruction, stricture, ulcer crater, or 
any masses, and the mucosa throughout the colon was normal in 
appearance.  The impression was normal barium enema.  A VA 
physician in January 2001 opined that the veteran's 
constipation was a functional problem that was aggravated by 
her use of narcotics, but that her symptoms could be 
alleviated substantially by adherence to a bowel regimen and 
medication adjustment.  

As to the "diagnosis" of a toxic bowel condition by the 
chiropractor in September 1999, the Board finds no probative 
value in that assessment.  No diagnostic studies were 
undertaken, there were no reported clinical findings, other 
than constipation, and there was no discussion or analysis as 
to the basis for the diagnosis.  Neither does the record 
indicate that the chiropractor has any specialized training 
that would make him authoritative in diagnosing a bowel 
disorder.  As indicated above, diagnostic studies by VA in 
January 2001 revealed no evidence of any organic or anatomic 
abnormality of the bowel.  The Board finds that the 
diagnostic findings and the VA physician's conclusions are 
more probative than the unsubstantiated assessment by a 
chiropractor who is not shown to have the medical expertise 
to make such an assessment.  

While the veteran has offered testimony and submitted 
statements indicating her belief that she has a toxic bowel 
disorder she, as a layperson, is not competent to provide an 
opinion regarding medical causation or the etiological 
relationship between any current bowel problem and a service-
connected disability.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Even assuming that the veteran's constipation is related to 
the medications taken for her service-connected disabilities, 
constipation is not a disability, but rather a symptom.  The 
veteran is not shown to have a toxic bowel disorder at 
present.  In Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992), the Court held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability."  Given 
the lack of competent medical evidence showing that the 
veteran has a toxic bowel disorder at present, there can be 
no valid claim.  Brammer, 3 Vet. App. at 223 (1992).  
Accordingly, based upon the above analysis a preponderance of 
the evidence is against the claim and the appeal is denied.  




ORDER

Service connection for a toxic bowel disorder is denied.  



		
	MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


